 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      TERRY LEE CALLANDRET,
                                                          CASE NO. 3:19-CV-05271-BHS-DWC
11                             Plaintiff,
                                                          ORDER TO FILE AMENDED
12              v.                                        COMPLAINT
13      DEPARTMENT OF CORRECTIONS
        HEADQUARTERS CLASSIFICATION
14      TEAM,

15                             Defendant.

16
            Plaintiff Terry Lee Callandret, proceeding pro se and in forma pauperis, filed this civil
17
     rights complaint under 42 U.S.C. § 1983. Currently before the Court are Plaintiff’s Motion to
18
     Correct Statement of Claim (Dkt. 12), Motion for a Court Order Directing the Washington
19
     Corrections Center to Return Documents (Dkt. 14), and Motion Asking the Court to Retrieve
20
     Documents of Evidence (Dkt. 15). After reviewing the relevant record, the Court denies
21
     Plaintiff’s pending Motions (Dkt. 12, 14, 15) and directs Plaintiff to file an amended complaint
22
     on or before June 21, 2019.
23

24


     ORDER TO FILE AMENDED COMPLAINT - 1
 1      I.        Background

 2            In the Complaint, Plaintiff alleges Defendant Department of Corrections Headquarters

 3 Classification Team (“Classification Team”) violated Plaintiff’s constitutional rights by failing to

 4 protect him. Dkt. 5. Specifically, Plaintiff states he was attacked at the Washington State

 5 Penitentiary (“WSP”). Id. After the attack, the Classification Team transferred Plaintiff to

 6 Clallam Bay Corrections Center (“CBCC”) and housed him with “friends of the same 2-races”

 7 that attacked him. Id.

 8      II.       Letters (Dkt. 9, 13)

 9            Plaintiff filed two letters with the Court requesting clarification of the status of his case.

10 Dkt. 9, 13. In response to the letters, the Court provides the following information:

11            On April 10, 2019, Plaintiff initiated this lawsuit. Dkt. 1. The Complaint was properly

12 filed in the Tacoma Division. On April 17, 2019, this Court screened Plaintiff’s Complaint under

13 28 U.S.C. § 1915A and found Plaintiff failed to state a claim upon which relief could be granted.

14 Dkt. 6. The Court directed Plaintiff to file an amended pleading by May 17, 2019 curing the

15 deficiencies of his Complaint. Id.

16            Plaintiff also sent a nearly-identical complaint (“second complaint”) by first-class mail to

17 the Seattle Division courthouse, which was received on April 15, 2019. See Callendret v. Dep’t

18 of Corrections Headquarters Classification Team, Case No. 2:19-cv-559-RAJ-MLP (“Seattle

19 Case”). The Seattle Case was terminated because the second complaint was duplicative of this

20 case and should not have been opened. See id. at Docket Entry No. 5.

21            Plaintiff has not filed an amended complaint to correct the deficiencies identified by the

22 Court in the Order to File Amended Complaint (“Order”) issued on April 17, 2019. As the Court

23 has determined Plaintiff has not stated a claim upon which relief can be granted, Plaintiff’s

24


     ORDER TO FILE AMENDED COMPLAINT - 2
 1 Complaint has not been served. The Court will not direct service of any subsequent complaint

 2 until determining Plaintiff has stated a claim upon which relief can be granted.

 3      III.      Motion to Correct Statement of Claim (Dkt. 12)

 4             On May 1, 2019, Plaintiff filed the Motion to Correct Statement of Claim stating the

 5 Court did not accurately restate the allegations in the Complaint in the Order and asking the

 6 Court to correct the Order. Dkt. 12. Specifically, Plaintiff states that, in the Statement of the

 7 Claim in his Complaint, Plaintiff alleged the “DOC HQ without reluctance placed me in a prison

 8 around the ‘friends’ of the same 2-races that I was assaulted and attacked by.” Id. The Order

 9 summarized the allegations in the Complaint, stating the Classification Team transferred Plaintiff

10 to CBCC where Plaintiff was housed with members of the same group that attacked him. Dkt. 6.

11 The Court was summarizing the allegations in the Complaint and declines to “correct” the

12 language in the Order. Therefore, Plaintiff’s Motion to Correct Statement of Claim (Dkt. 12) is

13 denied.

14      IV.       Motions to Direct Parties to Return Documents (Dkt. 14, 15)

15             On April 29, 2019, Plaintiff filed a Motion for the Court to Order the Washington

16 Corrections Center to Return Documents. Dkt. 14. On May 6, 2019, Plaintiff filed a Motion for

17 the Court to Retrieve Documents of Evidence. Dkt. 15. In the Motions, Plaintiff asks the Court to

18 order the Washington Corrections Center (“WCC”), a private law firm, and the “Office of

19 Corrections Ombuds” to return documents to Plaintiff. Dkt. 14, 15. This Court cannot issue an

20 order against an individual who is not a party to a suit pending before it. See Zenith Radio Corp.

21 v. Hazeltine Research, Inc., 395 U.S. 100 (1969). As Plaintiff has only named the Classification

22 Team as a defendant in this action, Plaintiff is requesting the Court enter an order against entities

23

24


     ORDER TO FILE AMENDED COMPLAINT - 3
 1 that are not a party to this lawsuit. Therefore, the Motions (Dkt. 14, 15) are denied without

 2 prejudice.

 3      V.      Response to Order (Dkt. 11)

 4           Plaintiff filed a Response the Order on April 29, 2019, requesting the Court explain what

 5 he needs to amend in his Complaint. Dkt. 11. The Court directed Plaintiff to file an amended

 6 complaint that cures the deficiencies identified in the Order. Dkt. 6. The Court again details the

 7 deficiencies of the Complaint and directs Plaintiff to file an amended complaint if he wishes to

 8 pursue this action:

 9           Under the Prison Litigation Reform Act of 1995, the Court is required to screen

10 complaints brought by prisoners seeking relief against a governmental entity or officer or

11 employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must “dismiss the

12 complaint, or any portion of the complaint, if the complaint: (1) is frivolous, malicious, or fails to

13 state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

14 who is immune from such relief.” Id. at (b); 28 U.S.C. § 1915(e)(2); see Barren v. Harrington,

15 152 F.3d 1193 (9th Cir. 1998).

16           A. Failure to State a Claim

17           In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he

18 suffered a violation of rights protected by the Constitution or created by federal statute, and (2)

19 the violation was proximately caused by a person acting under color of state law. See Crumpton

20 v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The first step in a § 1983 claim is therefore to

21 identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

22 (1994). To satisfy the second prong, a plaintiff must allege facts showing how individually

23 named defendants caused, or personally participated in causing, the harm alleged in the

24


     ORDER TO FILE AMENDED COMPLAINT - 4
 1 complaint. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold v. IBM, 637 F.2d 1350,

 2 1355 (9th Cir. 1981). Sweeping conclusory allegations against an official are insufficient to state a

 3 claim for relief. Leer, 844 F.2d at 633.

 4          Here, Plaintiff alleges the Classification Team violated his Eighth Amendment rights

 5 when it failed to protect him. Dkt. 5; see also Dkt. 7. The Eighth Amendment requires prison

 6 officials to take reasonable measures to guarantee the safety of prisoners. Farmer v. Brennan,

 7 511 U.S. 825, 834 (1994). Prison officials have a duty to protect prisoners from violence suffered

 8 at the hands of other prisoners. Id. at 833. However, not every injury suffered by a prisoner at the

 9 hands of another is a violation of a prisoner’s constitutional rights. Id. at 834.

10          In cases alleging an Eighth Amendment violation based on a failure to prevent harm, the

11 plaintiff must first meet an objective component by showing “he is incarcerated under conditions

12 posing a substantial risk of serious harm.” Id.; see Clouthier v. County of Contra Costa, 591 F.3d

13 1232, 1242 (9th Cir. 2010). The plaintiff must also meet a subjective component by showing the

14 prison official acted with deliberate indifference to inmate health or safety. Farmer, 511 U.S. at

15 834; Helling v. McKinney, 509 U.S. 25, 33 (1993) (“[A] claim that a prisoner’s confinement

16 violate[s] the Eighth Amendment requires an inquiry into the prison officials’ state of mind.”).

17 “[A] prison official cannot be found liable under the Eighth Amendment . . . unless the official

18 knows of and disregards an excessive risk to inmate health or safety; the official must both be

19 aware of facts from which the inference could be drawn that a substantial risk of serious harm

20 exists, and he must also draw the inference.” Farmer, 511 U.S. at 832; see Wallis v. Baldwin, 70

21 F.3d 1074, 1077 (9th Cir. 1995). A prison “official’s failure to alleviate a significant risk he

22 should have perceived but did not,” therefore, cannot “be condemned as the infliction of

23 punishment.” Farmer, 511 U.S. at 838.

24


     ORDER TO FILE AMENDED COMPLAINT - 5
 1          In the Complaint, Plaintiff states he was attacked and assaulted at WSP by Mexican and

 2 White inmates. Dkt. 5, p. 3. Plaintiff alleges the Classification Team misclassified Plaintiff and

 3 transferred him to CBCC. Id. Plaintiff’s life was placed in danger when he was transferred to

 4 CBCC because he was housed with friends from the two groups of inmates that attacked him. Id.

 5 Plaintiff, however, fails to allege facts showing the Classification Team was aware Plaintiff

 6 would be placed in a dangerous situation if he was transferred to CBCC. Therefore, Plaintiff has

 7 not shown the Classification Team knew of a serious risk of harm to Plaintiff and acted with

 8 deliberate indifference to the risk of harm. Plaintiff’s vague and conclusory allegations are

 9 insufficient to show his constitutional rights were violated. See Jones v. Community

10 Development Agency, 733 F.2d 646, 649 (9th Cir. 1984) (vague and mere conclusory allegations

11 unsupported by facts are not sufficient to state section 1983 claims). As such, Plaintiff has not

12 stated a claim upon which relief can be granted.

13          Plaintiff has also not named a proper defendant in this action. The Classification Team is

14 not a “person” for purposes of a § 1983 civil rights action. See e.g. Herrera v. Pain Management

15 Committee at Corcoran State Prison, 2012 WL 6005379, *2 (E.D. Cal. Nov. 30, 2012) (finding a

16 committee was not a proper defendant in a § 1983 action). If Plaintiff wishes to sue the members

17 of the Classification Team, he must identify each individual committee member as a defendant

18 and identify the actions taken by each committee member which resulted in a violation of his

19 constitutional rights.

20          B. Instruction to Plaintiff

21          If Plaintiff intends to pursue a § 1983 civil rights action in this Court, he must file an

22 amended complaint and within the amended complaint, he must write a short, plain statement

23 telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name of the

24


     ORDER TO FILE AMENDED COMPLAINT - 6
 1 person who violated the right; (3) exactly what the individual did or failed to do; (4) how the

 2 action or inaction of the individual is connected to the violation of Plaintiff’s constitutional

 3 rights; and (5) what specific injury Plaintiff suffered because of the individual’s conduct. See

 4 Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976). Each claim for relief must be simple,

 5 concise, and direct.

 6            Plaintiff shall present the amended complaint on the form provided by the Court. The

 7 amended complaint must be legibly rewritten or retyped in its entirety, it should contain the same

 8 case number, and it may not incorporate any part of the original complaint by reference. The

 9 amended complaint will act as a complete substitute for any previously filed complaint, and not

10 as a supplement. The Court will screen the amended complaint to determine whether it contains

11 factual allegations linking each defendant to the alleged violations of Plaintiff’s rights.

12      VI.      Conclusion

13            For the above stated reasons, Plaintiff’s pending Motions (Dkt. 12, 14, 15) are denied.

14 Plaintiff is directed to file an amended complaint consistent with this Order. If Plaintiff fails to

15 file an amended complaint or fails to adequately address the issues raised herein on or before

16 June 21, 2019, the undersigned will recommend dismissal of this action pursuant to 28 U.S.C. §

17 1915.

18            The Clerk is directed to send Plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

19 civil rights complaint and for service.

20            Dated this 22nd day of May, 2019.


                                                           A
21

22
                                                           David W. Christel
23                                                         United States Magistrate Judge

24


     ORDER TO FILE AMENDED COMPLAINT - 7
